Citation Nr: 1506630	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include cervical stenosis with right side radiculopathy, degenerative disc disease, and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 until December 2007 during her reserve service with the Army National Guard, including periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).  She received the Combat Action Badge for her Gulf War service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee Oklahoma.  The matter was Remanded by the Board in May 2014 for additional development.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that hearing is of record.


FINDING OF FACT

A chronic disorder of the cervical spine was not shown during active service, arthritis of the cervical spine was not shown within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed cervical spine disorder is etiologically related to her period of active service or to any period of ACDUTRA or INACDUTRA.

CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 101 (21), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in December 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records have been obtained as well.  

At the hearing, the Veteran reported that she saw a chiropractor in 2008 but did not submit any chiropractic treatment records because she did not think those records were a "big deal" as she had a physician's diagnosis for her neck.  After the hearing, the Veteran submitted additional evidence, but the Veteran did not provide any chiropractic treatment records.  In addition, she did not provide the chiropractor's name or address.  The Veteran must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(1)(i).  The Board finds that there is no duty to provide any additional assistance in acquiring these records as the Veteran has over three years to submit them herself and did not provide sufficient information to allow the VA to acquire them on her behalf.  Therefore, the Board finds that VA has complied with all duties to assist required under 38 U.S.C.A. § 3.159.

A VA examination regarding the Veteran's claim was conducted in October 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination in this case is more than adequate, is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the increased rating claim has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As discussed above, the Veteran had a March 2012 hearing before the Board.  The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim, including her contention that her current cervical spine disorder is the result of falling in a foxhole during training in early 2006.  Each duty to the Veteran outlined in Bryant was met during the March 2012 Board hearing. 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(a).  Active service includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  In other words, service connection is available for injuries and/or diseases incurred during active duty or active duty for training but (except for the exceptions listed in this paragraph) only for injuries, and not diseases, sustained on inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 (1994). 

ACDUTRA is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA while weekend drills are INACDUTRA.  Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the claims for service connection for a cervical spine disorder during her period of active military service.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).



Analysis

The Veteran asserts that her cervical spine disorder is related to an accident during ACDUTRA in early 2006.  She states contends that fell down a foxhole hitting her head that has resulted in ongoing neck problems.  She alternately argues that neck secondary wearing a heavy helmet and gear.

STRs show that prior to early 2006, the Veteran had normal examinations of the neck.  In January 2006, she treated for complaints of bilateral knee, ankle, and foot pain, but denied falling.  In addition, on examination her neck was supple.  In October 2007, she was in no acute distress and her neck had no decrease in suppleness.  In November 2007, she indicated on a Report of Medical Assessment that she had been injured on active duty but did not seek medical care.  However, she did not indicate what this injury was as prompted by the questionnaire. 

In January 2008, VA treatment records shows that she reported having a rash since her service in Iraq, but denied having any neck symptoms.  On examination, her neck remained supple.  In May 2008 and July 2008, she denied being in pain, she did not report any neck symptoms, and her neck remained supple on examination.  In November 2008, she denied having any neck problems.

The first evidence of any neck complaints is not until September 2009, when the Veteran requested a letter allowing her to use a book stand in nursing class.  In October 2009, she reported neck pain from reading and studying.  A December 2009 cervical spine x-ray showed mild degenerative changes at C5-6.  At a January 2010 examination, she was diagnosed with early cervical spine degenerative joint disease and degenerative disc disease exacerbated by poor student posture.  A February 2010 cervical spine MRI confirmed degenerative disc disease.  In March 2010, she underwent her initial evaluation for her chronic neck pain and reported that her neck pain began "insidiously" several years ago.  However, she did not report her neck pain was due to an in-service accident, specifically, she did not report the foxhole accident.  After reviewing her x-ray and MRI, she was also diagnosed with cervical stenosis with right side radiculopathy.  The first mention of any possible nexus between her ACDUTRA and her neck disability was not until March 2012 when she reported her neck injury was due to the fall in a foxhole.

At the March 2012 hearing, the Veteran reported that her fall in the foxhole resulted in her current neck pain.  She reported noticing pain after she started nursing school and had to look down at a book.  She also reported that if she looks at something at eye level then she does not have too much of a problem.  As discussed above, the record was kept open to allow the Veteran to submit any additional medical records, including a private physician's opinion regarding the nexus requirement.

In April 2012, the Veteran saw a private physician for evaluation of her neck pain.  She again reported that her neck pain started during training after she fell into a foxhole and hit her head on a wall, and that since then she "thinks" that the pain has been present.  After conducting an examination and reviewing the MRI, the physician felt that while a fall could certainly cause some cervical pain, as she did not receive medical treatment at the time, there is no conclusive proof to determine the etiology of her neck pain.  In fact, the physician further explained that over 50 percent of patients would have some findings of cervical spine degenerative changes.

In October 2014, the Veteran was afforded a VA examination.  The examination included a review of the claims file, interview of the Veteran, and physical examination.  The Veteran reported injuring her neck after falling in a foxhole in during ACDUTRA in early 2006.  She could not remembering having cervical spine problems while deployed in Iraq and did not notice her neck pain until she began nursing school.  After conducting a physical examination, the Veteran was diagnosed with degenerative arthritis of the cervical spine.  The VA physician opined that the Veteran's cervical spine disorder was less likely than not incurred in or caused by the in-service injury as a review of the Veteran's STRs and outside medical records contained no documentation of an injury.  The VA examiner stated that he concurred with the findings of the private physician regarding plausibility, that a nexus could not be proven.  He explained that there was no objective evidence of the 2006 injury.  Moreover, he highlighted that there was no evidence that the purported injury resulted in any chronic disability.  Reference was made to the fact that the Veteran entered into active duty later that year and was able to finish her deployment without complaints of neck pain despite wearing heavy gear on her neck and shoulders.  Had the neck injury resulted in a chronic neck disorder, he indicated that he would have expected to see objective documentation of neck problems prior to December 2008.

Based upon the evidence of record, the Board finds that the evidence fails to establish that the Veteran's current cervical spine disorder is etiologically related to her service.  The record contains no evidence of any treatment for neck symptoms until almost two years after her discharge from service in September 2009 and three years after her alleged neck injury.  Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, and of equal importance, the record shows that the Veteran never reported any neck symptoms during her ACDUTRA or active duty  She had normal examinations of her neck from January 2006 through November 2008 and denied having neck symptoms in January 2008 and November 2008.  In addition, her treatment records contain no report of falling in a foxhole or any evidence of a neck injury in service until March 2012.  Even later, in March 2010, she only stated that her neck pain began several years ago and did not reference any specific incident.  Indeed, her physician noted that her neck pain was insidious, or due to a gradual and cumulative effect.   Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also, AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim and is found to have great probative value.  The VA examiner opined that the Veteran's current cervical spine disorder was less likely as not due to claimed in-service event.  In addition, the VA examiner agreed with the private physician's findings regarding the lack of evidence showing a specific etiology.  The examiner reviewed the Veteran's claim file, conducted a thorough examination, and referenced objective medical evidence to support the opinion.  As the opinion is consistent with the record, which shows the Veteran did not report any neck symptoms until September 2009 and that the origin of her neck pain was gradual, the opinion of the VA examiner is given great probative value.  

The Board also notes that the Veteran is not entitled to presumptive service connection for her cervical spine disorder.  While cervical stenosis with right side radiculopathy, degenerative disc disease, and degenerative joint disease are mentioned in the record, those diagnoses do not appear until over two years after her discharge from active duty.  There is no indication in the record that the Veteran's alleged ACDUTRA injury resulted in a diagnosis of arthritis within one year of separation from the service.  The presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of her cervical spine disorder.  She again is noted to be competent to report her own symptoms or matters within her personal knowledge.  Her background as a nurse also provides some level of clinical expertise to her statements.  However, no real explanation was provided, which reduces the value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  By contrast, the VA examiner concluded that there was no relationship between the neck injury and the Veteran's arthritis.  Clear rationale was given with this opinion.  The negative VA opinion is also supported by the fact that the Veteran's own physician stated that he was unable to provide a positive nexus opinion based on the lack of documented treatment for several years after the injury and because arthritis of the neck was quite common in an individual of the Veteran's age.


In summary, as the preponderance of the evidence is against the claim, service connection for a cervical spine disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


